                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOE W. JEAN LOUIS,                                  Case No. 18-cv-06499-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     GOVERNOR STATE OF CALIFORNIA, et
                                         al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff has failed to comply with the Court’s order to (1) file an application to proceed in

                                  14   forma pauperis (“IFP”), or (2) pay the filing fee of $400.00. Accordingly, the action is

                                  15   DISMISSED without prejudice for failure to respond to the Court’s order and for failure to

                                  16   prosecute under Federal Rule of Civil Procedure 41(b). Any motion to reopen must contain a

                                  17   completed IFP application or full payment for the filing fee. The Clerk shall enter judgment and

                                  18   close the file.

                                  19           IT IS SO ORDERED.

                                  20   Dated: 12/19/2018

                                  21

                                  22
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
